Citation Nr: 1618121	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and adjustment disorder with anxious mood.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to a higher initial disability rating for a bilateral hearing loss disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1963 to September 1966.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision that, in pertinent part, denied service connection for PTSD, for hypertension, and for a bilateral knee disability; and granted service connection for a bilateral hearing loss disability evaluated as 10 percent disabling effective April 30, 2009.  The Veteran timely appealed the denials of service connection, and appealed for a higher initial rating.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with an adjustment disorder with anxious mood, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

In December 2012, the Veteran testified during a hearing before the undersigned at the RO.  In January 2013, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran retired from working in 2012 due to his health and age.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of service connection for hypertension and for a bilateral knee disability are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that conforms to regulatory requirements; also, his adjustment disorder with anxious mood was first manifested many years after service and has not been medically related to his service. 

2.  Audiometric testing in September 2012 and in April 2013 has revealed, at worst, Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD and an adjustment disorder with anxious mood, was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  The criteria for an initial disability evaluation greater than 10 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Through a May 2009 letter, the RO notified the Veteran of elements of a service connection claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

The Veteran contends that his claimed psychiatric disability, to include PTSD and an adjustment disorder with anxious mood, had its onset in active service.  His personnel records reflect that he served in the Republic of Vietnam from March 1966 to July 1966.  

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychosis is considered chronic under section 3.309.

Service treatment records do not reflect any findings or complaints of a nervous condition or PTSD, or of any anxiety disability.

Records from the Federal Aviation Administration show that the Veteran's clinical findings on psychiatric evaluation were normal in July 1977, in September 1979, in October 1981, in April 1994, and in March 2000. 

The report of an October 2010 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV) criteria.  Rather, the October 2010 examiner diagnosed an adjustment disorder with anxious mood, and alcohol dependence in partial remission.  The Veteran described feeling easily anxious and irritable over everyday stressors.  The examiner indicated that the Veteran currently had no impairment in social or occupational functioning, and that he was able to maintain personal hygiene and perform basic activities of daily living.  The examiner did opine, however, that the Veteran's claimed stressor was as likely as not related to fear of hostile military or terrorist activity.

Specifically, the Veteran described in-service stressors involving at least two mortar attacks at the Air Force base in Da Nang, Vietnam; and that an air police member, who was guarding an ammunition depot, was killed.  The Veteran also recalled being startled out of bed when a mortar landed close by the barracks, and being issued rifles and fleeing to the flight deck.  Other stressful events in Vietnam involved seeing fighter pilots come back with injuries from their missions.  The Veteran also reported another incident where there was an explosion while disarming an airplane, though no one was injured.  He also reported that he received no combat medals, and that he did not engage in combat activities.

In October 2012, the Veteran testified that he had never received treatment for PTSD, and that he currently was not undergoing treatment.  He did testify to having depression and anxiety, and that he stayed away from crowds. 

Although the Veteran's in-service stressors were found adequate to support a diagnosis of PTSD, the October 2010 examiner opined that the Veteran's current symptoms did not meet full criteria for PTSD under DSM-IV.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Here, the RO certified the Veteran's appeal to the Board in June 2012 and, therefore, the claim is governed by DSM-IV.

Following the Board's January 2013 remand, the Veteran underwent a VA examination in April 2013 for purposes of determining the nature and etiology of the Veteran's psychiatric disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood, and with alcohol dependence in remission; and opined that it was possible to differentiate symptoms attributable to each diagnosis.  Symptoms attributable to the adjustment disorder included anxiety, feeling irritable, and reacting poorly to small stressors.  The examiner also indicated that the Veteran's substance abuse disorder was in early remission, and did not appear to be causing any current symptoms.  The examiner also opined that the Veteran's overall symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Here, the examiner noted that the Veteran had never been treated for a mental health condition.  While the Veteran reported that he sometimes avoided going places with crowds, he did so because he just "isn't interested."  The examiner explained that those with PTSD engage in avoidance behaviors because of overwhelming anxiety.  The examiner also noted that the Veteran reported some sleep problems related primarily to his health complaints, and not the result of nightmares from PTSD.

In this case, the April 2013 examiner considered the diagnostic criteria for PTSD under DSM-IV; and opined that the Veteran did not meet the full diagnostic criteria for PTSD.  In essence, the Veteran's PTSD symptoms have not caused impairment in social, occupational, or other important areas of functioning.

Likewise, the Veteran had reported some depressive symptoms; and the April 2013 examiner opined that the Veteran did meet the criteria for an adjustment disorder with anxiety.  In this regard, the April 2013 examiner opined that the Veteran's current adjustment disorder with anxiety is less likely than not related to his active service.  In support of the opinion, the April 2013 examiner reasoned that the type of diagnosis, the lack of evidence for development of a mental health disorder in the record, and the lack of treatment all contributed to the opinion.  Here, the evidence of record does not support a finding of continuity of symptomatology of depression and anxiety since active service.  Specifically, post-service clinical evaluations have shown a normal psychiatric system for several years.
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds credible, competent and probative the Veteran's reports of experiencing traumatic events during active service.  However, the Board finds that the report of the April 2013 VA examination is more probative, given that it was conducted by a licensed medical professional, and provides a sound rationale for the finding that the Veteran's current adjustment disorder with anxious mood is not at least as likely as not related to traumatic events during active service.  This is highly probative evidence against finding a nexus between any present psychiatric disability and active service.  Moreover, while the adjustment disorder with anxious mood is longstanding, a continuity of symptomatology since active service has not been demonstrated. 

The Board finds the April 2013 examiner's opinion to be probative for resolving the matter on appeal.  Here, the examiner has the medical knowledge to express a competent opinion; and found no evidence of any relationship between a current psychiatric disability and active service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the evidence weighs against a finding that the Veteran has a current adjustment disorder with anxious mood linked to service.  The evidence is therefore against a finding that the Veteran's psychiatric disability either had its onset during active service or is related to the in-service stressors reported by the Veteran.  The reasonable doubt doctrine is not for application.  Thus, service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with anxious mood, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

III.  Evaluation of Bilateral Hearing Loss Disability

Service connection has been established for a bilateral hearing loss disability, effective April 30, 2009.  The RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.86, Diagnostic Code 6100, pertaining to hearing impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Speech audiometry in August 2009 revealed speech recognition ability of 84 percent in the right ear, and 80 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
65
85
LEFT
N/A
45
70
70
80

Pure tone threshold averages in August 2010 were 64 for the right ear and 66 for the left ear.  These findings correspond to Level III hearing in the right ear and to Level IV hearing in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

During a February 2012 VA examination, the Veteran reported that his current hearing loss disability did impact his ability to communicate with people; and indicated that it would be disastrous without hearing aids.  He could hardly talk to people or talk on the telephone.  Speech audiometry in February 2012 revealed speech recognition ability of 84 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
60
70
80
LEFT
N/A
50
70
70
75

Pure tone threshold averages in September 2012 were 66 for each ear, and an exceptional pattern of hearing impairment has been demonstrated for the right ear.  At most, these findings correspond to Level V hearing in the right ear and Level III hearing in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VIa and VII.
In October 2012, the Veteran testified that he had a very difficult time trying to talk to people with noise in the background; and trying to listen to people on the telephone.  He testified that his hearing loss disability has affected his personal life and also affected his job as an aircraft mechanic.

Following the Board's January 2013 remand, the Veteran underwent a VA examination in April 2013 for purposes of determining the severity of his bilateral hearing loss disability.  The Veteran reported that, despite consistent use of his hearing aids, he continued to experience difficulty hearing in background noise and on the telephone and in conversational speech.  Speech audiometry in April 2013 revealed speech recognition ability of 84 percent in the right ear, and 80 percent in the left ear.  The April 2013 examiner indicated that use of speech discrimination score was appropriate.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
60
85
LEFT
N/A
50
70
65
80

Pure tone threshold averages in April 2013 were 63 for the right ear and 66 for the left ear.  These findings correspond to Level III hearing in the right ear and Level IV hearing in the left ear, which in turn corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating his bilateral hearing loss disability.  38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements as to the difficulties he experiences socially as a result of his bilateral hearing loss and finds his report of difficulty understanding conversations credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulty, and that he required hearing aids in both ears.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

Here, the Veteran reported during VA examinations that he had difficulty understanding conversations.  Thus, information concerning how the Veteran's hearing loss disability affected his daily functioning was obtained.  VA's audiological examinations are designed for purposes of obtaining information necessary for the full and accurate application of the "Percentage Evaluation for Hearing Impairment" tables, which are based exclusively on the results provided from two objective tests-namely, a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produced inaccurate, misleading, or clinically unacceptable results.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While the Veteran has stated that his hearing loss has worsened, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant a higher rating at any time.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in a hearing loss disability is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability has increased in severity to warrant a disability rating in excess of 10 percent, or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a higher disability evaluation is warranted.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the symptomatology and impairment caused by the Veteran's service-connected bilateral hearing loss disability is specifically contemplated by the rating criteria.  Specifically, he has difficulty hearing and understanding conversations.  Such difficulty hearing is contemplated by the schedular criteria for impairment of auditory acuity.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for degenerative arthritis of the lumbar spine, for a bilateral hearing loss disability, and for tinnitus.  He has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral hearing loss disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with anxious mood, is denied.

An initial disability evaluation in excess of 10 percent for a bilateral hearing loss disability is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In January 2013, the Board essentially found that the Veteran should be afforded VA examinations for purposes of obtaining etiology opinions as to the nature and onset of any current hypertension and bilateral knee disability.  While the requested examinations have been conducted, neither examiner provided etiology opinions, in compliance with the Board's prior remand.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Hypertension 

Service treatment records do not reflect any findings or complaints of high blood pressure or hypertension.  Blood pressure readings at enlistment examination in March 1963 and at discharge examination in August 1966 were, respectively, 130/70 and 130/82.  
 
Records from the Federal Aviation Administration show blood pressure readings of 140/80 in July 1977, 140/90 in September 1979, 140/90 in October 1981, and 140/80 in April 1994.

In October 2012, the Veteran testified that while taking physical examinations for a pilot license, his blood pressure readings were at or near borderline.

In April 2013, a VA psychologist deferred, on the basis of medical expertise, as to the cause of the Veteran's hypertension; and indicated that the Veteran did endorse several risk factors for hypertension-including alcohol abuse, and excessive sodium intake from eating meals in cafes.

Another VA examiner in April 2013 noted the Veteran's diagnosis of hypertension since 2010, based on the Veteran's report of having high blood pressure during a physical two or three years earlier.  The examiner noted that there were no symptoms then or now, and that the Veteran took medications for hypertension.  Blood pressure readings on examination in April 2013 were 150/91, 151/92, and 186/107.  VA should make available the Veteran's claims file to the April 2013 examiner or another appropriate examiner for rendering an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is related to his active service-specifically, to include the in-service stressors reported by the Veteran while serving in Vietnam.

Bilateral Knee Disability

In October 2012, the Veteran testified that his duties in active service "took its toll" on his legs-from climbing on aircraft, jumping off the wings, and lifting weight such as ammunition boxes.  He testified that the injury to his knees was not traumatic, but rather more repetitive in nature.  He later was diagnosed with arthritis.

The report of an April 2013 VA examination includes a diagnosis of degenerative arthritis of both knees.  The Veteran reported a medical history of bilateral knee pain for twenty years, which had gradually worsened.  While the examiner noted in a May 2013 addendum that the Veteran's claims file was reviewed while preparing the examination report, there is no medical opinion of record as to whether the Veteran's current degenerative arthritis is related to disease or injury in service.

VA should make available the Veteran's claims file to the April 2013 examiner or another appropriate examiner for rendering of an opinion as to whether it is at least as likely as not that the Veteran's current degenerative arthritis is related to his active service-specifically, to include from climbing on aircraft, jumping off the wings, and lifting weight such as ammunition boxes, as reported by the Veteran.

Records 

Records in the claims folder show that the Veteran receives Social Security benefits based upon disability.  The medical evidence that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from February 2013 forward; and associate them with the Veteran's claims file.

2.  Undertake appropriate action to obtain copies, from SSA, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of an award, and any recent evaluations.

3. The April 2013 VA examination reports for hypertension, and for knee and lower leg conditions, should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for addendum opinions as to:

(a)  Regarding hypertension, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension is the result of disease or injury incurred during active service, to specifically include the in-service stressors reported by the Veteran while serving in Vietnam; or other incidents of active service, as credibly reported by the Veteran. 

(b)  Regarding a bilateral knee disability, whether it is at least as likely as not (50 percent probability or more) that the Veteran's current degenerative arthritis of bilateral knee is the result of disease or injury incurred during active service, to specifically include from climbing on aircraft, jumping off the wings, and lifting weight such as ammunition boxes; or other incidents of active service, as credibly reported by the Veteran. 

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner(s) is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced. If the examiner(s) or substitute deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

If the examiner(s) determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file (paper/electronic) must be made available to the examiner(s) designated, and the addendum report should note review of the file.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


